      Case 1:19-cv-01559-LGS-KNF Document 104 Filed 09/20/21 Page 1 of 3

                                                     SIDLEY AUSTIN LLP
                                                     888 PROSPECT STREET, SUITE 200
                                                     LA JOLLA, CA 92037
                                                     +1 310 595 9500
                                                     +1 310 595 9501 FAX


                                                                                                                               +1 213 896 6108
                                                     AMERICA • ASIA PACIFIC                 • EUROPE                           CEGLESON@ SID LEY.COM




                                                                      September 20, 2021

By ECF

Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:            Nygård v. Bacon, No. 1:19-cv-01559
                       Opposition to Plaintiff’s Letter Motion Seeking Leave to Amend

Dear Judge Schofield:

        We write on behalf of Defendant Louis Bacon to oppose Plaintiff Peter Nygård’s request
for leave to file a second amended complaint. The Court’s order of dismissal (Order, Dkt. 101)
specified the showing that Nygård would have to make in order to be granted leave to replead.
Nygård’s letter had to show that he had cured his prior complaint’s failure to “allege a cognizable
injury under the civil RICO statute,” and that his action no longer “constitute[s] an attempt to
shoehorn a defamation case into a RICO claim.” Order 14. It was also required to address the
“RICO deficiencies” that Defendant earlier enumerated. Id. 15. Because Nygård’s letter request
and proposed complaint identify no new, cognizable RICO injury, and do nothing to resolve the
other RICO deficiencies, they do not satisfy the Court’s test. Leave to amend should be denied.

I.      Nygård Still Does Not Plead Cognizable RICO Injury and Standing.

       This Court dismissed Nygård’s operative complaint because it failed to allege a cognizable
RICO injury. Nygård “lacks standing under RICO to address injuries to the Associated Busi-
nesses,” including injury to trademarks owned by them; he failed to plead “quantifiable and non-
speculative harm” to his reputation; and could not recover legal fees for which he “fail[ed] to
specify what specific proceedings are at issue, what fees were paid or why, and what specific
racketeering activity proximately caused Plaintiff to incur those fees.” Order 8–12.

        The proposed Second Amended Complaint (PSAC, Dkt. 102-1) cures none of those de-
fects. Nygård continues to rely on harms to his businesses that include a lost deal with the Dillard’s
department store, and lost business with other clothing retailers. Compare Compl. (Dkt. 80) ¶
924(5)–(7) with PSAC ¶¶ 52–54. The Court has already held that these do not qualify. See Order
8–9. The alleged loss in value of Nygård’s “name, image and likeness” which “adorned several
companies he owned directly and indirectly” (PSAC ¶ 56), is again harm to intellectual property
“owned by [associated businesses] and not by Nygård directly” (see Obj. 5, Dkt. 97), so Nygård

      Sidley Austin (CA) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
          Case 1:19-cv-01559-LGS-KNF Document 104 Filed 09/20/21 Page 2 of 3




Page 2

cannot recover for them. Order 11–12; see also Reply 2. As to “professional fees,” Nygård claims
that he now identifies the “specific litigations and criminal proceedings,” but the proposed com-
plaint remains vague on this point. PSAC ¶¶ 51(e), 58, 59. And he simply ignores, and thus fails
to meet, this Court’s requirement that he specify “what fees were paid or why” (Order 12) and
explain how those fees were “proximately caused” (id.) by Defendant’s conduct.

         The new harms that Nygård alleges also do not qualify. The new complaint fails to link
any of these harms to specific predicate acts, as this Court required. And they anyway are not
cognizable. The Canadian government has imprisoned Nygård (PSAC ¶ 60), but “loss of liberty”
is not harm to “business or property,” and “RICO does not provide for economic damages resulting
from personal injuries.” Gee Chan Choi v. Jeong-Wha Kim, 2006 WL 3535931, at *9 (E.D.N.Y.
Dec. 7, 2006). And his imprisonment, and substantially all of his alleged loss of property in the
Bahamas and globally (PSAC ¶¶ 55, 57), occurred abroad and are not a “domestic injury.” RJR
Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2111 (2016). All in any event flow directly
from acts of government, not acts by Defendant (PSAC ¶ 57), and so do not satisfy RICO’s rigor-
ous proximate cause requirement. See, e.g., McBrearty v. Vanguard Grp., Inc., 2009 WL 875220,
at *3 (S.D.N.Y. Apr. 2, 2009) (“Proximate causation is lacking” where “[t]he direct cause of plain-
tiffs’ injuries” was “the exposure of [illegal] acts, through the government’s investigation” rather
than the alleged RICO violations), aff’d, 353 F. App’x 640 (2d Cir. 2009).

II.        Nygård Still Fails to State a RICO Claim.

        Leave to amend should also not be granted because the PSAC does not cure the prior com-
plaint’s other deficiencies, and Nygård’s letter does not even try to address these problems:

      •    No Enterprise. The PSAC does nothing to cure the deficiencies of Nygård’s enterprise
           allegations. Mot. 14–16 (Dkt. 86); Reply 4–5 (Dkt. 93). Far from adding facts showing a
           single “ongoing organization” in which the “various associates function as a continuing
           unit,” Boyle v. United States, 556 U.S. 938, 945 (2009), the PSAC affirmatively pleads
           itself out of RICO by alleging a “network” of “separate” enterprises, (PSAC ¶ 15 (empha-
           sis added)). This is the definition of the “hub and spoke” arrangement that RICO does not
           cover. D’Addario v. D’Addario, 901 F.3d 80, 101–102 (2d Cir. 2018); Mot. 16. Even as
           to any one of these separate, putative “enterprises,” Nygård does not show that it existed
           “separate and apart from the pattern of activity” in which it is alleged to have engaged.
           United States v. Turkette, 452 U.S. 576, 583 (1981). The PSAC also still fails to show that
           the alleged participants shared a common purpose. Adding a conclusory defined term (the
           “Network’s Common Goal”) is no substitute for facts, and the PSAC elsewhere defeats
           itself again by alleging that the other “network” participants were motivated by money, not
           animus for Nygård. D. Penguin Bros. Ltd. v. City Nat’l Bank, 587 F. App’x 663, 668 (2d
           Cir. 2014); Mot. 15–16.




                                                   2
        Case 1:19-cv-01559-LGS-KNF Document 104 Filed 09/20/21 Page 3 of 3




Page 3

    •    No Predicate Acts. The PSAC repeats the same predicate acts as before, still in boiler-
         plate, and they continue to fail for all the reasons set out in Defendant’s Motion.1

    •    The Litigation Activity Rule Still Applies. Because no new predicates are alleged, the
         core of this action is still litigation activity in the form of “preparing, signing, and filing”
         allegedly false witness statements. Kim v. Kimm, 884 F.3d 98, 102 (2d Cir. 2018); see
         PSAC ¶¶ 5, 21–22 37–38, 49, 57, 60; see also id. ¶¶ 76–80 (alleging abuse of process).
         Kim continues to require dismissal as a threshold matter. See Mot. 13–14; Reply 2.

    •    No Pattern. Nygård still fails to plead a pattern of related and continuing criminal activity.
         The alleged predicates are not “related to each other” and do not “amount to” or “pose a
         threat of continued criminal activity,” Reich v. Lopez, 858 F.3d 55, 60 (2d Cir. 2017), in-
         cluding because the PSAC describes them as occurring through the operation of “separate”
         enterprises, (PSAC ¶ 15). For these and the additional reasons stated in Defendant’s Mo-
         tion, this element is not properly pled. Mot. 25–27; Reply 8–9.2

       In light of the foregoing, the Court should deny Nygård’s request to amend. We thank the
Court for its continued attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Christopher M. Egleson
                                                              Nancy Chung
                                                              Christopher M. Egleson
                                                              Christina Prusak Chianese

                                                              Counsel for Louis Bacon

cc: Counsel of Record (via ECF)



1
  The predicates are alleged as follows: Mail and wire fraud (Compl. ¶¶ 866–873 versus PSAC ¶¶ 32–34); Obscenity
(¶¶ 875–876 v. ¶ 35); witness tampering and retaliation (¶¶ 877–882 v. ¶¶ 36–38); peonage (¶¶ 883–884 v. ¶ 39);
forced labor (¶¶ 885–886 v. ¶ 40); trafficking (¶¶ 887–890 v. ¶¶ 41–42); money laundering (¶¶ 891–895 v. ¶¶ 43–44);
transportation of stolen goods (¶¶ 896–897 v. ¶ 45); harboring aliens (¶¶ 898–901 v. ¶¶ 46–47); bribery and extortion
(¶¶ 902–905 v. ¶¶ 48–49). Filing a false report, PSAC ¶ 5, is not a RICO predicate, (see Dkt. 45 at 2).
2
  Nygård does not raise, and therefore waives, any contention that the Court should separately evaluate his proposed
state law claims; and his failure to allege a viable RICO claim by itself dooms his complaint under this Court’s dis-
missal order. So the Court need not consider the state law claims. His tortious interference and abuse of process
claims anyway fail for the reasons stated in Defendant’s Motion. See Mot. 28–30; Reply 10. His new intentional
infliction of emotional distress (IIED) claim fails, among other reasons, because “conclusory” allegations of “severe
emotional distress” (PSAC ¶ 65), are insufficient. Medcalf v. Walsh, 938 F. Supp. 2d 478, 490 (S.D.N.Y. 2013); see
Conboy v. AT&T Corp., 241 F.3d 242, 258 (2d Cir. 2001) (IIED pleading requirements are “rigorous, and difficult to
satisfy”).

                                                         3
